UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1287


In re: VICTOR BERNARD PERKINS,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:92-hc-00654-BR)


Submitted: September 7, 2021                                Decided: September 15, 2021


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Bernard Perkins, Petitioner Pro Se. Genna Danelle Petre, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Bernard Perkins petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion for compassionate release. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court denied the motion without prejudice on August 27,

2021. Accordingly, because the district court has recently decided Perkins’ motion, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2